DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Diekhans et al. (U.S. Patent Application Publication # 2007/0233374) in view of Anderson (U.S. Patent Application Publication # 2005/0197175).

Regarding claims 1 and 10, Diekhans discloses a system comprising: 
a controller associated with an agricultural vehicle (fig 1, P54, 56, etc: combine harvester 1 comprising control device 10), the controller configured to: 
determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in an agricultural field (fig 1: 6, P11, 57, etc: “Control devices 10, 10' also each include a route planning data determination device 6, 6'.”), 
based on bale-location-data, wherein the bale- location-data is representative of locations of bales in the agricultural field (fig 6: bales PH, P74, etc: obstacles PH such as straw bales are displayed as in figure 6, and avoided by the driving tracks/routes F), 
wherein the controller is configured to determine the route-plan-data such that the agricultural vehicle will avoid the locations of the bales in the agricultural field (fig 6, P11, 25, 74, etc: implicit, figure 6 shows driving tracks/routes F which avoid the obstacles PH such as straw bales). 
Diekhans implies but does not explicitly disclose avoiding the locations of the bales. 
In the same field of endeavor, Anderson explicitly discloses avoiding the locations of the obstacles (P38, 58, etc). 



Regarding claim 2, Diekhans in view of Anderson further discloses that the controller is configured to determine the route-plan-data such that the agricultural vehicle will deposit future bales in a vicinity of the locations of the bales in the agricultural field (Anderson P84, etc).  

Regarding claim 3, Diekhans in view of Anderson further discloses that the agricultural vehicle is a baler (Anderson P84, etc).  

Regarding claim 4, Diekhans in view of Anderson further discloses that the controller is further configured to: receive field-data that is representative of crop material that is to be picked up from the agricultural field by the agricultural vehicle; and determine the route-plan-data also based on the field-data (P31, Anderson P24, P83, etc).  

Regarding claim 5, Diekhans in view of Anderson further discloses that the controller is further configured to receive updated field-data as the agricultural machine picks up the crop material from the agricultural field (Anderson P24, P83, etc).  

Regarding claim 6, Diekhans in view of Anderson further discloses that the controller is configured to determine the route-plan-data by modifying an earlier route plan whilst the agricultural vehicle is in use in the agricultural field (P34, Anderson P24, P83, etc).  

Regarding claim 7, Diekhans in view of Anderson further discloses that the controller is further configured to determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan-data (P64, fig 4, P70, Anderson P65-66, etc).  

Regarding claim 8, Diekhans in view of Anderson further discloses that wherein the vehicle-control- instructions comprise vehicle-steering-instructions for automatically controlling 

Regarding claim 9, Diekhans in view of Anderson further discloses that the vehicle-control- instructions further comprise route-speed-instructions for automatically controlling 

Regarding claim 11, Diekhans in view of Anderson further discloses that the controller is further configured to: determine bale-dimension-data that is representative 

Regarding claim 12, Diekhans in view of Anderson further discloses that the controller is configured to: receive baler-data from a baler that deposits the bales in the agricultural field; and determine the bale-location-data based on the baler-data (Anderson P84, etc).  

Regarding claim 13, Diekhans in view of Anderson further discloses that the baler-data comprises: baler-location-data representative of a location of the baler at an instant in time that the baler deposits a bale in the field; and bale-dimension-data that is representative of a size of the bale (Anderson P21, 26, etc).

Regarding claim 14, Diekhans in view of Anderson further discloses that the route-plan-data is representative of a route to be taken by the agricultural vehicle for an entire unprocessed portion of the agricultural field (P31, Anderson P65-66, etc).

Regarding claim 15, Diekhans in view of Anderson further discloses that the system further comprises an-the agricultural vehicle, the agricultural vehicle configured to be operated in accordance with the vehicle-control-instructions (fig 1, P54, Anderson P65-66, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
November 6, 2021